Sheldon, J.
It is settled that when Patrick Campbell paid the amount remaining due upon the mortgage which by the terms of the deed to him he had assumed and agreed to pay, that payment extinguished the mortgage. The assignment which he took from the holder of the mortgage and which ran to the plaintiffs, but for which they had paid nothing, took effect only as a release. His payment was a payment of his own debt, made his own by his agreement to assume and pay it. The note and mortgage both stood as if they had been given by himself, and they were extinguished by his payment. Lydon v. Campbell, 198 Mass. 29. But that circumstance is not decisive of the claim made in this action.
We do not consider the paroi evidence which was offered to show the actual intention in the mind of Patrick Campbell when he procured the making of this assignment, and when in the sixth clause of his will he devised the land to his sons the defendants, “ subject nevertheless to the mortgage thereon, which mortgage . . . my two sons aforesaid are to assume and to pay.” This evidence was not competent for the purpose for which it *585was offered. Warren v. Gregg, 116 Mass. 304. Farnham v. Barker, 148 Mass. 204. Best v. Berry, 189 Mass. 510. But the situation of the testator when he made his will and thereafter, and the circumstances then existing and known to him, are material to be considered in interpreting his language, and may be shown in evidence. George v. George, 186 Mass. 75. Faulkner v. National Sailors’ Home, 155 Mass. 458. He had paid the debt secured by this mortgage, but he had procured it to be apparently kept alive and assigned to the plaintiffs. On the face of the papers which he had caused to be executed, and in appearance, though not in reality, the note and mortgage were continued in existence with an unpaid balance due upon them, and held by the plaintiffs as nominal assignees thereof. This was the state of affairs as known to him when he made his will and continuously thereafter until his death. And there was apparently no other mortgage upon this estate, and this also must be taken to have been known to him. Under these circumstances he devised the land to the defendants, with the express statement in the devise that it was subject to the mortgage which they were to assume and pay. It is impossible to read his language without becoming convinced that he intended to make the estate devised to the defendants subject to a charge of $2,500, the amount apparently due upon the note and mortgage, in favor of the plaintiffs, to be paid to them by the defendants. Loring v. Sumner, 23 Pick. 98. Wilbar v. Smith, 5 Allen, 194. His assumption of the original debt had made it his own debt within the principle stated by Lathrop, J., in Woods v. Gilson, 178 Mass. 511, 518. When the defendants accepted the devise, they subjected themselves to the liability of having it enforced by proper proceedings against them. Whether they could be held personally liable for the amount, we need not consider. Nudd v. Powers, 136 Mass. 273. As the intent of the testator is clear and is not inconsistent with any rule of law, it is to be given full effect. Bacon v. Gassett, 13 Allen, 334, 337. McCurdy v. McCallum, 186 Mass. 464, 469. Crapo v. Price, 190 Mass. 317, 320.
There is nothing in the fifth clause of the will, construed in connection with the facts which it was agreed that the defendant John L. Campbell could show, and which were competent for *586the reason already stated, which is at variance with our conclusion. On the contrary, that conclusion is strengthened by the fact that the testator dealt with other property and with a former mortgage upon that other property, just as he did with that which is before us. It seems probable that both of these dispositions were made in order to bring about what he deemed a proper distribution of his property among his children. Sibley v. Maxwell, 203 Mass; 94.
As the charge upon the estate is for the amount apparently due upon the note, it must include, also interest upon that amount since the death of the testator, at the rate stipulated in the note. It is only since that time that the charge has been in existence. And as this is a charge upon the whole estate in the same manner and to the same extent as was the original mortgage, the plaintiffs are entitled to a decree ordering that the land shall be sold for their benefit, unless the defendants shall redeem it by paying the amount of the charge. The defendant John L. Campbell alone should be charged with costs, as the other defendant does not appear to have contested the claim of the plaintiffs.

Ordered accordingly.